          Case 3:20-cv-00051-SDD-SDJ                 Document 13          08/12/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT

                                MIDDLE DISTRICT OF LOUISIANA

RODNEY IAN BARNES (#370172)                                                   CIVIL ACTION NO.

VERSUS                                                                        20-051-SDD-SDJ

JAMES LeBLANC, ET AL.

                                                  RULING

        Before the Court is a “Motion for Reconsideration” (“Motion”)1 filed by the pro se Plaintiff

Rodney Ian Barnes (“Plaintiff”). Plaintiff requests that this Court vacate its prior Ruling and

Judgment,2 which was issued on March 6, 2020, dismissing this case for failure or Plaintiff to

correct the deficiencies in his filings.

        Plaintiff has properly brought this Motion pursuant to Federal Rule of Civil Procedure

59(e), as Plaintiff’s Motion was filed within 28 days of the final judgment. For a motion to succeed

under Rule 59(e), the party must clearly establish a manifest error of law or fact or present newly

discovered evidence.3 A Rule 59(e) motion has a narrow scope and allows a party to either present

newly discovered evidence or to correct manifest errors of law or fact.4 Arguments that could have

been raised before the entry of the judgment including rearguing evidence and legal theories are

not the purpose of a Rule 59(e) motion.5 It is not proper to use Rule 59(e) to re-litigate or get “a

second bite of the apple” on previously addressed issues by the parties or the Court.6 Relief from

a judgment, due to its narrow scope, is an extraordinary remedy that should not be used often.7



1
  R. Doc. 10.
2
  R. Docs. 7 & 8.
3
  Ross v. Marshall, 426 F.3d 745, 763 (5th Cir. 2005) (internal quotations omitted).
4
  Templet v. HydroChem Inc., 367 F.3d 473, 478-79 (5th Cir. 2004).
5
  Id.
6
  N. Cypress Med. Ctr. Operating Co. v. Blue Cross Blue Shield of Texas, 2010 WL 2245075, at *1 (S.D. Tex. Jun.
2, 2010).
7
  Templet, 367 F.3d at 479.
          Case 3:20-cv-00051-SDD-SDJ                    Document 13            08/12/20 Page 2 of 2




         Plaintiff has provided new evidence that, through no fault of his own, he did not receive

the letter of deficiency issued by this Court until after this action was dismissed.8 Considering that

Plaintiff did not have an opportunity to respond to this Court’s directives until after the action was

dismissed, it is appropriate to grant the relief requested.9 Accordingly,

         IT IS ORDERED that Plaintiff’s Motion for Reconsideration10 is hereby GRANTED,

and this Court’s prior Ruling and Judgment11 are hereby VACATED.
                                                                        12th
         Signed in Baton Rouge, Louisiana on August 10, 2020.




                                                           S
                                                 CHIEF JUDGE SHELLY D. DICK
                                                 UNITED STATES DISTRICT COURT
                                                 MIDDLE DISTRICT OF LOUISIANA




8
  See R. Doc. 10-2, p. 1-3.
9
  This is especially appropriate because Plaintiff’s claims have not yet been considered on the merits by the Court.
10
   R. Doc. 10.
11
   R. Docs. 7 & 8.
